DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ari M. Bai (Reg # 38,726) on 7/15/21.
The application has been amended as follows: 
IN THE CLAIMS: 
Claims 12-20 are cancel. 













Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.   	 Applicant’s amendment filed on 5/5/21 has been entered and made of record. 
Claims 12 -20 are canceled.
Claim 21 is new claim.
Claims 1- 11, 21 are pending in the application.
			Response to Argument 
4. 	Applicant’s arguments, see page 8 - 11, of the remarks, filed 5/5/21, with respect to claims 1- 4,7-11  have been fully considered and are persuasive. The rejection 35 U.S.C. 102(a) (2) of claims 1 - 4, 7- 11 has been withdrawn. Applicant’s arguments see page 8 – 11, of the remarks, filed 5/5/21, with respect to the rejection 35 U.S.C. 102(a) (2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn claims 1-11 and 21 are allowed. .
Allowable Subject Matter
5. 	The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 21 are allowed.
Applicant's arguments see page 8 - 11, of the remarks, filed 5/5/21, with respect to the rejection 35 U.S.C 102(a) (2) of claims 1- 4, 7-11 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Claims 1-11, 21 are now  in one of three connectivity modes relative to a neighboring solar panel of the array of solar panels, the three connectivity modes comprising: a parallel mode, a series mode, and a bypass mode”. “delivering a control signal to the array of solar panels based on the predicted set of future skyline features, wherein the control signal changes the connectivity modes associated with a subset of the array of solar panels.”  Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious. Claims 1-11, 21 are allowed.
Claims 2-11, 21, are dependent upon claim 1.




















Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669